       CASE 0:21-cv-01324-WMW-BRT Doc. 1 Filed 06/03/21 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

Edel Rodriquez Zubiaur                        Case No.:

       Plaintiff,                             COMPLAINT
v.

Brightstar Credit Union;
and Equifax Information Services, LLC

       Defendants.

                                  INTRODUCTION

      1.     This is an action brought by an individual consumer for violations of

the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.

                             JURISDICTION AND VENUE

      2.     This Court has jurisdiction over this action pursuant to 15 U.S.C. §

1681p and 28 U.S.C. § 1331.

      3.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and as

the Plaintiff resides in and the injury occurred in Scott County, Minnesota and

Defendants do business in Minnesota.

      4.     Personal Jurisdiction exists over Defendants as Plaintiff resides in

Minnesota, Defendants have the necessary minimum contacts with the state of

Minnesota, and this suit arises out of specific conduct with Plaintiff with Minnesota.




                                          1
       CASE 0:21-cv-01324-WMW-BRT Doc. 1 Filed 06/03/21 Page 2 of 10




                                       PARTIES

      5.       Plaintiff is, and was at all times hereinafter mentioned, a resident of

Scott County, Minnesota.

      6.       Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

1681a(c).

      7.       Defendant Brightstar Credit Union. (“Brightstar”) exists and operates

under the laws of the State of Minnesota and is a furnisher of consumer credit

information to consumer reporting agencies.

      8.       Defendant Brightstar is a foreign corporation with a registered agent in

Florida of 5901 Del Lago Cir. Sunrise, FL 33313.

      9.       Defendant Equifax Information Services, LLC (“Equifax”) is a limited

liability company existing and operating under the laws of the State of Minnesota

that engages in the business of maintaining and reporting consumer credit

information.

      10.      Equifax is a “consumer reporting agency” as that term is defined by 15

U.S.C. § 1681a(f) and has a registered agent in Minnesota of Corporation Service

Company, 2345 Rice Street, Ste. 230, Roseville, MN 55113.




                                           2
       CASE 0:21-cv-01324-WMW-BRT Doc. 1 Filed 06/03/21 Page 3 of 10




                FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

      11.    Plaintiff is a consumer who is the victim of inaccurate reporting by

Defendant Brightstar and Equifax (collectively “Defendants”) and has suffered

particularized and concrete harm.

      12.    Equifax is one of the largest consumer reporting agencies (“CRAs”) as

defined by 15 U.S.C. §1681(a)(f).

      13.    The CRAs’ primary business is the sale of consumer reports

(commonly referred to as “credit reports”) to third parties and consumers.

      14.    Equifax has a duty, under the FCRA, to follow reasonable procedures

to ensure that the consumer reports they sell meet the standard of “maximum

possible accuracy.” 15 U.S.C. §1681(e)(B).

      15.    On or about February 19, 2021, Plaintiff discovered Defendant

Brightstar was erroneously reporting an account (“Account”) with a balance past due

on Plaintiff’s Equifax consumer report.

      16.    Plaintiff did have an account with Brightstar, but the Account was

previously settled and paid in full.

      17.    Brightstar sent Plaintiff a letter detailing that the Account had been

settled and paid in full.




                                          3
           CASE 0:21-cv-01324-WMW-BRT Doc. 1 Filed 06/03/21 Page 4 of 10




       18.     Despite receiving the full benefit of settlement Brightstar continued to

inaccuracy report the Account on Plaintiff’s consumer report.

       19.     Equifax published the false information regarding Plaintiff to third

parties.

       20.     The false information regarding the Account appearing on Plaintiff’s

consumer report harms Plaintiff because it does not accurately depict Plaintiff’s

credit history and creditworthiness.

                                  WRITTEN DISPUTE

       21.     On or about February 19, 2021, Plaintiff sent a written dispute letter to

Equifax (“Dispute Letter”), disputing the inaccurate information regarding the

Brightstar account reporting on Plaintiff’s consumer Equifax report.

       22.     Upon information and belief, Equifax forwarded Plaintiff’s Dispute to

Brightstar for reinvestigation.

       23.     Upon information and belief, Brightstar received notification of

Plaintiff’s Dispute from Equifax.

       24.     Upon information and belief, Brightstar verified the erroneous

information associated with the Account to Equifax.




                                            4
        CASE 0:21-cv-01324-WMW-BRT Doc. 1 Filed 06/03/21 Page 5 of 10




       25.     Brightstar failed to conduct a reasonable investigation, failed to contact

Plaintiff or any third-parties, and failed review underlying account information with

respect to the disputed information and the accuracy of the disputed information.

       26.     Equifax failed to conduct an investigation, contact Plaintiff, contact

third-parties, or review underlying account information with respect to the disputed

information and the accuracy of the disputed information.

       27.     Upon information and belief, Brightstar failed to instruct Equifax to

remove the false information reporting on Plaintiff’s consumer report.

       28.     Equifax employed an investigation process that was not reasonable and

did not remove the false information identified in Plaintiff’s Dispute.

       29.     At no point after receiving the Dispute did any Defendant communicate

with Plaintiff to determine the veracity and extent of Plaintiff’s Dispute.

       30.     Equifax relied on their own judgment and the information provided to

them by Brightstar, rather than grant credence to the information provided by

Plaintiff.

                                 COUNT I – Brightstar

             (Fair Credit Reporting Act Violation – 15 U.S.C. § 1681s-2(b))

       31.     Plaintiff re-alleges and reaffirms the above paragraphs as though fully

set forth herein.



                                            5
        CASE 0:21-cv-01324-WMW-BRT Doc. 1 Filed 06/03/21 Page 6 of 10




       32.    After receiving the Dispute Letter, Brightstar failed to correct the false

information regarding the Account reporting on Plaintiff’s consumer report.

       33.    Brightstar violated 15 U.S.C. § 1681s-2(b) by failing to fully and

properly investigate Plaintiff’s Dispute Letter; by failing to review all relevant

information regarding Plaintiff’s Dispute Letter; by failing to accurately respond to

credit reporting agencies; by verifying false information; and by failing to

permanently and lawfully correct its own internal records to prevent the re-reporting

of false representations to the consumer credit reporting agencies, among other

unlawful conduct.

       34.    As a result of this conduct, action, and inaction of Brightstar, Plaintiff

suffered damages, and continues to suffer, actual damages, including economic loss,

damage to reputation, emotional distress, and interference with Plaintiff’s normal

and usual activities for which Plaintiff seeks damages in an amount to be determined

by the trier of fact.

       35.    The conduct, action, and inaction of Brightstar was willful, rendering

each liable to Plaintiff for punitive damages pursuant to 15 U.S.C. § 1681n.

       36.    In the alternative, Brightstar was negligent, entitling Plaintiff to recover

damages under 15 U.S.C. § 1681o.




                                            6
        CASE 0:21-cv-01324-WMW-BRT Doc. 1 Filed 06/03/21 Page 7 of 10




       37.    Plaintiff is entitled to recover costs and attorneys’ fees from Brightstar

pursuant to 15 U.S.C. § 1681n and/or 15 U.S.C. § 1681o.

                                 COUNT II – Equifax

             (Fair Credit Reporting Act Violation – 15 U.S.C. § 1681e(b))

       38.    Plaintiff re-alleges and reaffirms the above paragraphs as though fully

set forth herein.

       39.    After receiving the Dispute, Equifax failed to correct the false

information reporting on Plaintiff’s consumer report.

       40.    Equifax violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit reports and credit files it published and maintained

concerning Plaintiff.

       41.    As a result of this conduct, action and inaction of Equifax, Plaintiff

suffered damage, and continues to suffer, actual damages, including economic loss,

damage to reputation, emotional distress, and interference with Plaintiff’s normal

and usual activities for which Plaintiff seeks damages in an amount to be determined

by the trier of fact.

       42.    The conduct, action, and inaction of Equifax was willful, rendering

Equifax liable to Plaintiff for punitive damages pursuant to 15 U.S.C. § 1681n.



                                           7
       CASE 0:21-cv-01324-WMW-BRT Doc. 1 Filed 06/03/21 Page 8 of 10




      43.      In the alternative, Equifax was negligent, and Plaintiff is entitled to

recover damages under 15 U.S.C. § 1681o.

      44.      Plaintiff is entitled to recover costs and attorneys’ fees from Equifax

pursuant to 15 U.S.C. § 1681n and/or § 1681o.

                                 COUNT III – Equifax

               (Fair Credit Reporting Act Violation – 15 U.S.C. § 1681i)

      45.      Plaintiff re-alleges and reaffirms the above paragraphs as though fully

set forth herein.

      46.      After receiving the Dispute, Equifax failed to correct the false

information reporting on Plaintiff’s consumer report.

      47.      Equifax violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in Plaintiff’s credit files after receiving actual notice of such

inaccuracies, by failing to conduct lawful reinvestigations, by failing to maintain

reasonable procedures with which to filter and verify disputed information in

Plaintiff’s credit files, and by failing to provide Plaintiff with a description of its

procedures used to determine the accuracy and completeness of the disputed

information.

      48.      As a result of this conduct, action and inaction of Equifax, Plaintiff

suffered damage, and continues to suffer, actual damages, including economic loss,



                                           8
        CASE 0:21-cv-01324-WMW-BRT Doc. 1 Filed 06/03/21 Page 9 of 10




damage to reputation, emotional distress and interference with Plaintiff’s normal and

usual activities for which Plaintiff seeks damages in an amount to be determined by

the trier of fact.

       49.    The conduct, action, and inaction of Equifax was willful, rendering

Equifax liable to Plaintiff for punitive damages pursuant to 15 U.S.C. § 1681n.

       50.    In the alternative, Equifax was negligent, entitling Plaintiff to recover

damages under 15 U.S.C. § 1681o.

       51.    Plaintiff is entitled to recover costs and attorneys’ fees from Equifax

pursuant to 15 U.S.C. § 1681n and/or § 1681o.

                               DEMAND FOR JURY TRIAL

    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks a reasonable and fair judgment against

Defendants for willful noncompliance of the Fair Credit Reporting Act and seeks

remedies as defined by 15 U.S.C. § 1681 and demands:

       1.     Trial by jury.




                                              9
         CASE 0:21-cv-01324-WMW-BRT Doc. 1 Filed 06/03/21 Page 10 of 10




      2.      Actual damages to be proven at trial, or statutory damages pursuant to

15 U.S.C. § 1681n(a)(1)(A), of not less than $100 and not more than $1,000 per

violation;

      3.      Punitive damages, pursuant 15 U.S.C. § 1681n(a)(2), for each

Defendant’s willful violation;

      4.      The costs of instituting this action together with reasonable attorney’s

fees incurred by Plaintiff pursuant to 15 U.S.C. § 1681n(a)(3); and

      5.      Any further legal and equitable relief as the court may deem just and

proper in the circumstances.

Dated:        June 2, 2021

                                     /s/Peter J. Raukar
                                     Peter J. Raukar
                                     800 Lonsdale Building
                                     302 W. Superior St.
                                     Duluth, MN 55802
                                     218-722-0073
                                     pjr@trialnorthgroup.com

                                     Mailing Address:
                                     McCarthy Law, PLC
                                     4250 North Drinkwater Blvd, Suite 320
                                     Scottsdale, AZ 85251
                                     Telephone: (602) 456-8900
                                     Fax: (602) 218-4447
                                     Attorney for Plaintiff




                                          10
